Title: To George Washington from Stephen Sewall, 1 August 1789
From: Sewall, Stephen
To: Washington, George

 
Marblehead [Mass.] 
May it please your ExcellencyAugust 1st 1789.   
I take the liberty of detaining your Excellency a moment from more important Concerns—to solicit the honour of an appointment to the Collectors Office for this place.
I have been appointed by the Legislature of this State—to the Naval Office here—for several successive Years—and I still continue in it—in what manner I have discharg’d the duties of my Office your Excellency will Judge—from that circumstance—together with the purport of Letters, from some of the most respectable Gentlemen in Trade here, to some of the honourable Members in Congress, which I presume to hope have reach’d your Excellency’s ear.
I hope this application will not be consider’d by your Excellency as intrusive—And should your Excellency think proper to honour me with the appointment—I shall be under the double obligation of gratitude & duty, to discharge the Trust with diligence & fidelity. I am with sentiments of highest respect & duty Sir Your Excellency’s most obedient & humble Servant

Stephen Sewall

